PER CURIAM.
This case has been before us twice. What we had to say about it at its first presentation will be found in 5 F. (2d) 486. When, in pursuance to our man•date, it was again tried below, a jury trial was waived in writing. The learned District Judge was thus made the trier of the facts, and he found that the value of the property converted by the appellant was $4,190.99. There was sufficient evidence.to support this conclusion, and its accuracy is not reviewable here.
On the fundamental question as to the relative rights of the trustee and the appellant, the case made at the second trial did not differ from the one upon which we had already passed. None of the exceptional circumstances which sometimes justify a departure from the rule of the law of the case are found here.
Affirmed.